department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l march number release date uilc r internal_revenue_service national_office field_service_advice memorandum for associate area_counsel natural_resources cc lm nr pnx from subject associate chief_counsel passthroughs and special industries cc psi self-constructed transition property rule for the investment_tax_credit this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer public_utility plant unit a unit b issue whether taxpayer may combine the replacements of two steam reheat lines to meet the requirements of the self-constructed transition property rule under section b b of the tax_reform_act_of_1986 tra of conclusion postf-152356-01 taxpayer may not combine the replacements of two steam reheat lines to meet the requirements of the self-constructed transition property rule under section b b of the tra of because they are separate units of property each replacement must independently meet the requirements of the self-constructed transition property rule to be eligible for the investment_tax_credit itc facts taxpayer files a consolidated_income_tax_return including public_utility its subsidiary public_utility is primarily engaged in the production purchase transmission distribution and sale of electricity public_utility is subject_to regulation by the federal energy regulatory commission ferc public_utility operates plant consisting of five units including unit a and unit b each unit consists of a generator turbine and boiler system public_utility owns a minority interest in both unit a and unit b in a steam reheat line similar to the steam reheat lines on unit a and unit b failed inspections in indicated that the steam reheat line on unit a was defective and that the steam reheat line on unit b was not defective further inspections in indicated that the steam reheat line on unit b was also defective a work order was initiated in to replace the defective steam reheat line on unit a more than percent of the cost of the replacement was incurred by date the replacement of the steam reheat line was placed_in_service in during the period that unit a was not operating due to the replacement unit b and the other three units continued to operate a work order was initiated in to replace the defective steam reheat line on unit b public_utility began actual physical construction on the replacement in no part of the cost of the replacement was incurred or committed by date the replacement of the steam reheat line was placed_in_service in during the period that unit b was not operating due to the replacement unit a and the other three units continued to operate the ferc accounting rules required taxpayer to treat each replacement of the steam reheat lines as a separate_unit of property on its consolidated_income_tax_return for taxpayer treated the replacement of the steam reheat line on unit a as transition property under section b of the tra of and claimed itc and depreciation under the accelerated_cost_recovery_system acrs taxpayer did not treat the replacement of the steam reheat line on unit b as transition property and did not claim itc or depreciation under acrs taxpayer claimed postf-152356-01 depreciation for the replacement of the steam reheat line on unit b under the new modified accelerated_cost_recovery_system macrs in taxpayer at the urging of its accounting firm made a claim for itc regarding the replacement of the steam reheat line on unit b taxpayer now insists that the replacements of the two steam reheat lines were one property for purposes of the transition_rules under section of the tra of we assume without deciding that the replacement of the steam reheat line on unit a is transition property law repeal of the investment_tax_credit sec_211 of the tra of added sec_49 to the internal_revenue_code sec_49 provides for the repeal of the regular itc sec_49 provides the general_rule that for purposes of determining the amount of itc determined under sec_46 the regular percentage shall not apply to any property placed_in_service after date sec_49 provides an exception to the general_rule of sec_49 for property that is transition property within the meaning of sec_49 sec_49 provides that the term transition property means any property placed_in_service after date and to which the amendments made by section of the tra of do not apply except that in making such determination- a section a a of the tra of shall be applied by substituting for and b sections b and a of the tra of shall be applied by substituting date for date section of the tra of replaced acrs with macrs in general the recovery periods for depreciation under macrs are longer than under acrs section of the tra of provides the effective dates and the general transitional rules for acrs macrs and itc section a of the tra of provides the general effective dates section a a provides that except as provided in sections and d the amendments made by section shall apply to property placed_in_service after postf-152356-01 date date for itc in taxable years ending after such date transitional rules section b of the tra of provides the general transitional rule section b provides that the amendments made by section shall not apply to- a any property that is constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date date for itc b property that is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date date for itc and ii the construction or reconstruction of such property began by such date or c an equipped building or plant facility if construction has commenced as of date date for itc pursuant to a written specific plan and more than one-half of the cost of such equipped building or facility has been incurred or committed by such date section b a of the tra of provides that sections b and a shall not apply to any property unless such property has a class_life of at least years and is placed_in_service before the applicable_date in the case of property with a class_life of at least years but less than years the applicable_date is date in the case of property with a class_life of years or more the applicable_date is date section of the tra of provides the additional transitional rules for acrs macrs and itc section a of the tra of provides special rules for property included in master plans of integrated projects section a provides that the amendments made by section of the tra of shall not apply to any property placed_in_service pursuant to a master_plan that is clearly identifiable as of date for any project described in any of the following subparagraphs of this paragraph h_r rep no at ii-62 in discussing the additional transitional rules states that t he conference agreement also provides other special transitional rules of limited application h_r rep no at ii-53 through ii-66 provides an extensive discussion of the transitional rules including self-constructed property postf-152356-01 self-constructed property the conference agreement does not apply to property that is constructed or reconstructed by the taxpayer if the lesser_of dollar_figure million or five percent of the cost of the property was incurred or committed ie required to be incurred pursuant to a written binding contract in effect as of date date for purposes of the investment_tax_credit and the construction or reconstruction began by that date for purposes of this rule a taxpayer who serves as the engineer and general contractor of a project is to be treated as constructing the property for purposes of this rule the construction_of_property is considered to begin when physical work of a significant nature starts construction of a facility or equipment is not considered as begun if work has started on minor parts or components physical work does not include preliminary activities such as planning or designing securing financing exploring researching or developing for purposes of the rule for self-constructed property in the context of a building the term property includes all of the normal and customary components that are purchased from others and installed without significant modification eg light fixtures equipped buildings under the conference agreement where construction of an equipped building began on or before date date for purposes of the investment_tax_credit pursuant to a written specific plan and more than one-half the cost of the equipped building including any machinery and equipment for it was incurred or committed before date date for the investment_tax_credit the entire equipped building project and incidental appurtenances are excepted from the bill’s application where the costs incurred or committed before date date for the investment_tax_credit do not equal more than half the cost of the equipped building each item of machinery and equipment is treated separately for purposes of determining whether the item qualifies for transitional relief under the equipped building rule the conference agreement will not apply to equipment and machinery to be used in the completed building and also incidental machinery equipment and structures adjacent to the building referred to here as appurtenances which are postf-152356-01 necessary to the planned use of the building where the following conditions are met the construction or reconstruction or erection or acquisition of the building machinery and equipment was pursuant to a specific written plan of a taxpayer in existence on date date for the investment_tax_credit and more than percent of the adjusted_basis of the building and the equipment and machinery to be used in it as contemplated by the written plan was attributable to property the cost of which was incurred or committed by date date for the investment_tax_credit and construction commenced on or before date date for the investment_tax_credit the written plan for an equipped building may be modified to a minor extent after date date for the investment_tax_credit and the property involved may still come under this rule however there cannot be substantial modification in the plan if the equipped building rule is to apply the plan referred to must be a definite and specific plan of the taxpayer that is available in written form as evidence of the taxpayer’s intentions for example if property with a class_life of less than years is incorporated into an equipped building then such property would not independently need to satisfy the placed-in-service requirements instead such property would qualify for transition relief as part of the equipped building--as long as the equipped building is placed_in_service by the prescribed date postf-152356-01 analysis purpose of the transitional rules it has been said many times that provisions granting special tax exemptions are to be strictly construed 311_us_46 footnote omitted this maxim of strict construction has been applied to the transitional rules of the tra of see eg 235_f3d_11 1st cir construing section a of the tra of 916_fsupp_902 w d wis aff’d 100_f3d_482 7th cir construing section a of the tra of transition_rules were intended to provide limited exemptions for certain taxpayers who would be affected adversely by a new law because they had relied on the old law to their detriment kjellstrom f_supp pincite in the tax_reform_act_of_1986 congress included ‘transition rules ’ which provided specified exemptions from designated provisions of the new tax laws to a very very few specified favored taxpayers 987_f2d_1174 5th cir a nd although we must extend them to all qualifying taxpayers we need not broaden our interpretation so that entities that did not detrimentally rely on the old rule benefit from the transition exemption commonwealth energy system f 3d pincite citations omitted there was no detrimental reliance by taxpayer both steam reheat lines had to be replaced without regard to itc or acrs because they were both defective taxpayer did not even know until that the steam reheat line on unit b was defective and needed to be replaced taxpayer did not claim itc or acrs on the replacement of the steam reheat line on unit b and did not raise the possibility for more than years definition of property the repeal of itc does not apply to transition property under section b b of the tra of the term transition property includes property that is constructed or reconstructed by the taxpayer if- i the lesser_of i dollar_figure or ii percent of the cost of such property has been incurred or committed by date and ii the construction or reconstruction of such property began by such date in addition under section b a of the tra of property with a class_life of years or more must be placed_in_service before date to be property the property must be functionally interdependent and placed_in_service concurrently 697_f2d_1063 fed cir 974_f2d_422 3rd cir see also treas reg postf-152356-01 e ii 263a-10 c and a -11 d vi g of the income_tax regulations hawaiian independent refinery inc v united_states construing the transitional rules under a prior repeal of the investment_tax_credit held that an offshore tanker- mooring facility an oil refinery and the pipelines were one property because they functionally form a single property and were placed in operation concurrently hawaiian independent refinery f 2d pincite armstrong world industries inc v commissioner construing the safe-harbor leasing rules of former sec_168 stated that a number of courts have agreed in other contexts that component assets constitute a single property when those components have no independent utility in the taxpayer’s trade_or_business prior to the time that all of the components are completed and available for use in the intended manner armstrong world industries f 2d pincite footnote omitted emphasis added sec_1_46-5 concerning itc for qualified progress expenditures provides property is part of an integrated unit only if the operation of that item is essential to the performance of the function to which the unit is assigned_property essential to the performance of the function to which the unit is assigned includes property the use of which is significantly connected to that function and which effects the safe proper or efficient performance of the unit generally property must be placed_in_service at the same time to be considered part of the same integrated unit properties are not an integrated unit however solely because they are to be placed_in_service at the same time emphasis added sec_1_263a-10 concerning capitalization of certain expenses provides components of tangible_personal_property are a single unit_of_property if the components are functionally interdependent components of tangible_personal_property that are produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person emphasis added sec_1_167_a_-11 concerning repairs and additions to certain depreciable_property provides that postf-152356-01 a unit_of_property generally consists of each operating_unit that is each separate machine or piece of equipment which performs a discrete function and which the taxpayer customarily acquires for original installation and retires as a unit emphasis added taxpayer’s replacements of the steam reheat lines of unit a and unit b are not functionally interdependent and were not placed_in_service concurrently unit a and unit b function independently to generate electricity there are five functionally independent units including unit a and unit b generating electricity at taxpayer’s plant while unit a was shut down for the replacement of its steam reheat line unit b and the other three units continued to operate independently and while unit b was shut down for the replacement of its steam reheat line unit a and the other three units continued to operate independently taxpayer placed the replacement of the steam reheat line on unit a in service in and the replacement of the steam reheat line on unit b in property does not mean project as a general_rule a statute should be construed so that each part is given effect and no part is rendered inoperative or superfluous commonwealth energy system f 3d pincite see also 442_us_330 224_f3d_220 3rd cir construing section a of the tra of section b a and b of the tra of refer to property section b c refers to plan and section refers to project numerous times if as taxpayer contends property in section b b means plan or project then section b c and section are rendered superfluous when congress used the term property congress meant property when congress wanted to use the broader terms plan and project congress did so under section b c of the tra of the term transition property includes an equipped building or plant facility if construction has commenced as of date date for itc pursuant to a written specific plan and more than one-half of the cost of such equipped building or facility has been incurred or committed by date emphasis added h_r rep no at ii-56 states that w here the costs incurred or committed before date date for the investment_tax_credit do not equal more than half the cost of the equipped building each item of machinery and equipment is treated separately for purposes of determining whether the item qualifies for transitional relief emphasis added in other words if a taxpayer fails to meet the equipped building rule_of section b c then each individual unit_of_property must independently meet the binding written contract rule_of section b a or the self-constructed property rule_of section b b to be transition property each individual unit_of_property cannot be independently tested postf-152356-01 under section b b if as taxpayer contends property in section b b means plan section of the tra of provides the additional transitional rules for acrs macrs and itc section a of the tra of provides that t he amendments made by section shall not apply to any property which is readily identifiable with and necessary to carry out a written supply or service_contract or agreement to lease which was binding on date date for itc emphasis added h_r rep no at ii-60 states that t his rule does not provide transitional relief to property in addition to that covered under a contract described above which additional property is included in the same project but does not otherwise qualify for transitional relief emphasis added in section a congress used the term property and congress made it clear in the conference_report that the term property does not mean all property included in the same project section a of the tra of provides special rules for property included in master plans of integrated projects section a provides that t he amendments made by section shall not apply to any property placed_in_service pursuant to a master_plan which is clearly identifiable as of date for any project described in any of the following subparagraphs of this paragraph emphasis added h_r rep no at ii-62 states that the additional transitional rules of section are of limited application it is obvious that if congress had wanted the term property in section b b to mean as taxpayer contends any property placed_in_service pursuant to a plan or project then congress clearly knew how to say that if the term property in section b b of the tra of includes any and all property pursuant to a taxpayer’s plan or project then the transition rule exception would swallow the rule eliminating the itc 934_fsupp_292 s d ill construing section a of the tra of under the statute the conference_report case law and the ferc accounting rules the replacement of each steam reheat line is a separate_unit of property and taxpayer treated them as such for both acrs macrs and itc transition rule purposes other requirements of the self-constructed property transition rule self-constructed under section b b of the tra of the property must have been constructed or reconstructed by the taxpayer for purposes of this rule a taxpayer postf-152356-01 who serves as the engineer and general contractor of a project is to be treated as constructing the property h_r rep no at ii-56 the conference_report refers to a taxpayer serving as the engineer and general contractor of a project every business has projects and plans still it is each property that must qualify under section b b public_utility itself constructed the replacement of the steam reheat line on unit b therefore it appears that taxpayer met this requirement with respect to the replacement of the steam reheat line on unit b cost incurred or committed under section b b i of the tra of the lesser_of dollar_figure or percent of the cost of the property must have been incurred or committed by date the term committed means required to be incurred pursuant to a written binding contract in effect as of date h_r rep no at ii-56 no part of the cost of the replacement of the steam reheat line on unit b was incurred or committed by date therefore taxpayer failed to meet this requirement with respect to the replacement of the steam reheat line on unit b beginning_construction under section b b ii of the tra of the construction or reconstruction of the property must have begun by date h_r rep no at ii-56 states the following for purposes of this rule the construction_of_property is considered to begin when physical work of a significant nature starts construction of a facility or equipment is not considered as begun if work has started on minor parts or components physical work does not include preliminary activities such as planning or designing securing financing exploring researching or developing public_utility began actual physical construction on the replacement of the steam reheat line on unit b in therefore taxpayer failed to meet this requirement with respect to the replacement of the steam reheat line on unit b placed_in_service under section a a of the tra of the property must have been placed_in_service after date in a taxable_year ending after such date in addition under section b a of the tra of property with a class_life of years or more must have been placed_in_service before date postf-152356-01 sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary_of_the_treasury that reasonably reflected the anticipated useful_life of that class of property to the industry or other group under sec_1_167_a_-11 which provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 1987_2_cb_674 asset class dollar_figure electric utility steam production plant includes assets used in the steam power production of electricity for sale the class_life i sec_28 years the replacement of the steam reheat line on unit b was placed_in_service in therefore it appears that taxpayer met this requirement with respect to the replacement of the steam reheat line on unit b conclusions accordingly we conclude that the replacements of the steam reheat lines on unit a and unit b cannot be combined for purposes of the self-constructed property rule in section b b of the tra of because the replacements of the steam reheat lines on unit a and unit b are separate units of property then each replacement must independently meet the requirements of the self-constructed property rule_of section b b of the tra of the replacement of the steam reheat line on unit b is not self-constructed property within the meaning of section b b of the tra of because the lesser_of dollar_figure million or percent of the cost of the replacement on unit b was not incurred or committed by date and because physical work was not begun on the replacement on unit b by date accordingly we also conclude that the replacement of the steam reheat line on unit b is not transition property under sec_49 and is not eligible for itc under sec_46 case development hazards and other considerations we believe that our case is very strong in developing the case you should consider the following when taxpayer and the other owner s of unit a and unit b originally placed them in service did taxpayer and the other owner s treat each as a separate_unit of property if unit a and unit b were originally treated as postf-152356-01 separate units of property how could replacements be a single unit_of_property did the other owner s of unit a and unit b treat the replacements of each steam reheat line as a separate_unit of property if the other owner s treated the replacements as separate units of property how can taxpayer a minority owner of the units treat the replacements as a single unit_of_property how has taxpayer treated the other three units at the plant as a single unit_of_property or as three separate units of property did construction begin as defined above on the replacement of the steam reheat line on unit a by date if not then linking the replacements of the steam reheat lines on unit a and unit b will not benefit taxpayer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by s harold e burghart harold e burghart assistant to the chief branch passthroughs and special industries
